UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2014 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from o to o Commission file number 000-54015 POWIN CORPORATION (Name of small business issuer in its charter) Nevada 87-0455378 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 20thAve., Tualatin OR Address of principal executive offices) (Zip Code) Issuer’s telephone number(503) 598-6659 Indicate by check mark if registrant is a well-known seasoned issuer, as defined under Rule 405 of the Securities Act YesoNoþ Indicate by check mark if registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act .YesoNoþ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.YesoNoþ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer.o Accelerated filer.o Non-accelerated filer.o (Do not check if a smaller reporting company) Smaller reporting company.þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNoþ The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter, June 30, 2014: $7,873,823. As of March 23, 2015, there were 16,243,839 shares of the issuer’s common stock outstanding. Documents incorporated by reference: None 1 TABLE OF CONTENTS Page Part I 4 Item 1 Business 4 Item 1A Risk Factors 8 Item 1B Unresolved Staff Comments 16 Item 2 Properties 16 Item 3 Legal Proceedings 17 Item 4 Mine Safety Disclosures 17 Part II 17 Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 17 Item 6 Selected Financial Data 18 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operation 18 Item 7A Quantitative and Qualitative Disclosures about Market Risk 23 Item 8 Financial Statements and Supplementary Data 23-50 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 51 Item 9A Controls and Procedures 51 Item 9B Other Information 52 Part III 52 Item 10 Directors and Executive Officers and Corporate Governance 52 Item 11 Executive Compensation 56 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 58 Item 13 Certain Relationships and Related Transactions, and Director Independence 59 Item 14 Principal Accountant Fees and Services 60 Part IV 62 Item 15 Exhibits, Financial Statement Schedules 62 Signatures 64 In this report, unless the context indicates otherwise, the terms "Powin," "Company," "we," "us," and "our" refer to Powin Corporation, a Nevada corporation, and its subsidiaries. 2 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, or the "Securities Act," and Section 21E of the Securities Exchange Act of 1934 or the "Exchange Act."These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or anticipated results. In some cases, you can identify forward looking statements by terms such as "may," "intend," "might," "will," "should," "could," "would," "expect," "believe," "anticipate," "estimate," "predict," "potential," or the negative of these terms. These terms and similar expressions are intended to identify forward-looking statements. The forward-looking statements in this report are based upon management's current expectations and belief, which management believes are reasonable.In addition, we cannot assess the impact of each factor on our business or the extent to which any factor or combination of factors, or factors we are aware of, may cause actual results to differ materially from those contained in any forward looking statements.You are cautioned not to place undue reliance on any forward-looking statements.These statements represent our estimates and assumptions only as of the date of this report. Except to the extent required by federal securities laws, we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. You should be aware that our actual results could differ materially from those contained in the forward-looking statements due to a number of factors, including: · new competitors are likely to emerge and new technologies may further increase competition; · our operating costs may increase beyond our current expectations and we may be unable to fully implement our current business plan; · our ability to obtain future financing or funds when needed; · our ability to successfully obtain and maintain our diverse customer base; · our ability to protect our intellectual property through patents, trademarks, copyrights and confidentiality agreements; · our ability to attract and retain a qualified employee base; · our ability to respond to new developments in technology and new applications of existing technology before our competitors; · acquisitions, business combinations, strategic partnerships, divestures, and other significant transactions may involve additional uncertainties; and · our ability to maintain and execute a successful business strategy. 3 Other risks and uncertainties include such factors, among others, as market acceptance and market demand for our products and services, pricing, the changing regulatory environment, the effect of our accounting policies, potential seasonality, industry trends, adequacy of our financial resources to execute our business plan, our ability to attract, retain and motivate key technical, marketing and management personnel, and other risks described from time to time in periodic and current reports we file with the United States Securities and Exchange Commission, or the "SEC." You should consider carefully the statements under "Item 1A. Risk Factors" and other sections of this report, which address additional factors that could cause our actual results to differ from those set forth in the forward-looking statements and could materially and adversely affect our business, operating results and financial condition. All subsequent written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the applicable cautionary statements. PART I ITEM 1.BUSINESS GENERAL Powin Corporation (“Company”, “we”, “us”) was founded in 1989 in Oregon by Joseph Lu, who developed a strategy of manufacturing a number of diverse products for leading North American retailers, with careful attention to quality and value-added service. As a contract manufacturer, the Company provides manufacturing coordination, design and logistics services for companies to outsource its manufacturing needs. Manufacturing is provided through the Company’s subsidiary, Powin Manufacturing Corporation (“Powin Manufacturing”), with a leased metal fabrication plant in Tualatin, Oregon; its 85% owned subsidiary in Mexico, with a leased metal fabrication plant in Saltillo; or through very strong relationships with factories located in The People’s Republic of China and in Taiwan. Throughout its life-cycle the Company has expanded into additional lines of business, all based on the values of delivering customers a high quality product and value-added service. Most notable are Powin Energy Corporation (“Powin Energy”), established in 2010 and Powin Industries, S.A. de C.V. (“Powin Mexico”) established in 2011. LEGAL ENTITIES AND OPERATING SEGMENTS During the periods presented, we operated in six business segments, each within a separate legal entity. During 2013 and 2014, several segments were renamed to more accurately reflect the nature of operations. Where applicable, the legal entities were also renamed to correspond to the segment name. Below is a table listing the legal entities presented in this report, along with the corresponding business segment names and, for the purposes of continuity, the legal entity and segment names as disclosed in our previous filings: As described in this Form 10-K As described in previously filings Legal entity name Business segment name Legal entity name Business segment name Powin Corporation Holding company Powin Corporation Holding company (a) Powin Contract Manufacturing Corporation Contract manufacturing Powin Corporation OEM (a) Powin Manufacturing Corporation Manufacturing Quality Bending and Fabrication, Inc. QBF Powin Energy Corporation Energy Powin Renewable Energy Resources, Inc. Powin Energy Powin Industries S.A. de C.V. Mexico Powin Industries S.A. de C.V. Mexico PowinProduct Service, Inc. Warehousing Powin Wooden Product Service, Inc. Wooden Channel Partner Program CPP Channel Partner Program CPP (a) For the years ended December 31, 2013 and 2014, Powin Corporation was both the holding company for all subsidiaries, as well as the operating entity formerly referred to as OEM, now Contract manufacturing. 4 Contract manufacturing Our contract manufacturing segment provides for the coordination and distribution of products manufactured in China.We assist in the design and handle the logistics and coordination of product manufacturing from concept to delivery.We also manage logistics, coordinating the shipment of the product to our customers or the end users. Principalproducts manufactured for customers during the years presented in this report include: Gun safes; outdoor cooking equipment; fitness and recreation equipment; senior citizen home safety and living assistance equipment; and trampolines. Competition Contract manufacturing faces competition from many fronts, most notably from Chinese manufacturers that contract directly with North American companies. Historically, there were many barriers including distance, language, cultural that made it difficult for North American companies to locate and contract with factories in China. Powin Corporation’s knowledge of Chinese business practices and deep business relationships, coupled with the Company’s attention to quality and service, gave us a significant advantage in this space. With technology reducing these barriers it is now easier than ever for North American companies to outsource manufacturing to China without the need for a “middle man.” In order to remain competitive, the Company must continue to deliver superior quality, value-added services, such as design and logistics at a competitive price. An additional source of competition includes companies that choose not to outsource manufacturing, but rather invest in their own manufacturing capabilities. Manufacturing Our manufacturing segment, formerly named Quality Bending and Fabrication (“QBF”), manufactures various truck parts and components primarily for Freightliner Trucks, a division of Daimler Trucks North America, the largest manufacturer of heavy-duty vehicles in North America. Daimler Trucks North America designs, builds and markets a wide range of Class 3-8 vehicles including long-haul highway tractors, heavy-duty construction and vocational trucks, mid-range trucks for distribution and service, school and transit buses, fire and emergency service apparatus, and chassis for step vans, school and shuttle buses, and motor homes.Freightliner Trucks is headquartered in Portland, Oregon, with truck manufacturing facilities located in Portland and throughout the United States and Mexico. Manufacturing is completed at the Company’s leased facility in Tualatin, Oregon as well as arranging the outsourced manufacturing at a third-party factory in Qingdao, China. 5 Competition Daimler Trucks has such a demand for parts that there are a great number of suppliers each with a relatively small percentage of the overall business. Daimler requires very high quality manufacturing, competitive pricing and personalized service. We believe that Daimler is satisfied with our quality and pricing in 2014,and is likely to award more business to Powin should we be able to improve our balance sheet. While Daimler is a significant customer to the Company, we are not a significant supplier to Daimler. Energy: Powin Energy has developed market leading architecture that utilizes proprietary patent-pending energy storage technologyfor scalable grid-level and commercial energy storage systems, Electric Vehicle (EV) charging stations, and transportation applications. Through December 31, 2014, the Energy segment has focused on identifying target markets and applications and finalizing the development of products to serve those markets and applications. The Company expects increased operations from this segment in 2014 and beyond. Competition The international market for such Energy products and services is intensely competitive and continually impacted by evolving industry standards, international and regional governmental regulations, rapid price changes and product obsolescence.Competitors in this market include many domestic and foreign companies, most of which have substantially greater financial, technical, marketing, manufacturing and other resources.As a small company, we are and will continue to be at a competitive disadvantage to most of our competitors, thoughPowin's patent-pending architecture provides strong round trip efficiency (RTE) with an industry competitive price in all of its energy segments. Powin Mexico: Powin Mexico is a manufacturing segment, currently manufacturing gun safes, but also capable of manufacturing heavy truck parts. Operations began in 2014. The leased facility is 90,417 square feet and was built in 2011. As of December 31, 2014, there were 63employees working in the facility. Channel Partner Program (“CPP”): CPP offers distribution channels for North American companies to sell their products in China as well as selling certain consumer products through U.S.-based retailers and marketplaces, including online. The segment’s primary product is wooden household furniture, making up 87% of the total revenues for the segment. This segment also sold wine and baby formula from United States producers to China in 2013. Warehousing (formerly Wooden): The warehousing segment provides services in support of the Company’s other segments, as well as customers across all segments. The Company’s headquarters facility contains a 60,000 square foot full service warehouse. The warehousing segment receives, inventories and ships many products and materials for the other segments. Warehousing also offers full service warehousing for outside companies. Services include storage rental based on square feet or pallet counts; scheduling; receiving; inventory control and shipping. 6 For the year beginning January 1, 2014, the Company has realigned its legal entity and segment structure as follows: Legal entity name Business segment name Powin Corporation Holding company and Corporate Powin Contract Manufacturing Corporation Contract manufacturing Powin Manufacturing Corporation Manufacturing Powin Energy Corporation Energy Powin Product and Service Corporation Products and services Powin Industries S.A. de C.V. Mexico Going forward, Powin Corporation will be the holding company for all subsidiaries as well as the employer of record for corporate overhead employees, those defined as supporting more than one segment. Such overhead costs may, at Management’s discretion, be allocated to segments as deemed appropriate. Contract Manufacturing, formerly OEM, operations will be moved to a separate legal entity, Powin Contract Manufacturing Corporation, effective January 1, 2014. This legal entity was previously named Channel Partner Program. Powin Wooden Product Service, Inc. was renamed Powin Product and Service Corporation and, effective January 1, 2014, will contain the operations of the former CPP segment, Warehousing segment and may be used for other new product or service offerings, yet to be determined. The purpose of this realignment is to ensure focus and accountability on each segment as Management executes a strategy for improved profitability in the coming year. In December 2013, Powin Energy applied for Minority Business Enterprise status. On January 21, 2014, Powin Energymet all requirements for the certification as a bona fide Minority Business Enterprises defined by the National Minority Supplier Development Council, Inc. (NMSDC) and as adopted by the Northwest Minority Supplier Development Council. LICENSES, CONCESSIONS, ROYALTY AGREEMENTS OR LABOR CONTRACTS Our licenses consist of the customary state, county and city licenses required in the normal course of doing business.We do not typically enter into written agreements or licenses with our customers, which is common in the industry. GOVERNMENT APPROVAL AND REGULATION There are no principal products or services which require government approval as all of our principal products and services comply with government regulations. 7 EFFECT OF EXISTING GOVERNMENTAL REGULATION ON OUR BUSINESS The effect of existing government regulation on our business has been that we can no longer proceed with cast-iron construction products due to the government’s anti-dumping law.Additionally, government regulation will bring up trade issues that may be difficult to deal with.There were twenty-two items identified in 2008 that were targeted for increased tariffs, nineteen of which were Chinese products. Most of these were food-related products, so the effect on us was minimal. We continue to monitor the changing governmental regulations so our business can comply with all rules and regulations. ENVIRONMENTAL LAWS In general, our manufacturing activities are subject to certain federal, state and local laws and regulations relating to environmental quality and pollution control. Such laws and regulations increase the costs of these activities and may prevent or delay the commencement or continuance of a given operation.Compliance with these laws and regulations has not had a material effect on our operations or financial condition to date.Specifically, we are subject to legislation regarding emissions into the environment, water discharges and storage and disposition of hazardous wastes.In addition, legislation has been enacted which requires well and facility sites to be abandoned and reclaimed to the satisfaction of state authorities.However, such laws and regulations are frequently changed and we are unable to predict the ultimate cost of compliance.Generally, environmental requirements do not appear to affect us any differently or to any greater or lesser extent than other companies in the industry. We continue to monitor the changing environmental laws so our business can comply with all rules and regulations. EMPLOYEES As of December 31, 2014, we employ 47employees at our facilities in the United States and 63employees at our facility in Mexico. ITEM 1A.RISK FACTORS This report includes forward-looking statements about our business and results of operations that are subject to risks and uncertainties.See "Forward-Looking Statements," above.Factors that could cause or contribute to such differences include those discussed below.In addition to the risk factors discussed below, we are also subject to additional risks and uncertainties not presently known to us or that we currently deem immaterial.If any of these known or unknown risks or uncertainties actually occurs, our business could be harmed substantially. RISKS RELATED TO OUR BUSINESS The impact of the current economic climate and tight financing markets may impact consumer demand for our products and services. 8 Many of our existing and target customers are in the small and medium business sectors.If small and medium businesses experience economic hardship, it could negatively affect the overall demand for our products and services and, could cause delay and lengthen sales cycles and could cause our revenues to decline. Although we maintain allowances for returns and doubtful accounts for estimated losses resulting from product returns and the inability of our customers to make required payments, and such losses have historically been within our expectations and the provisions established, we cannot guarantee that we will continue to experience the same return on the bad debt rates we have had in the past, especially given the current economic conditions.Additionally, challenging economic conditions could have a negative impact on the results of our operations. There may be deficiencies with our internal controls that require improvements, and we will be exposed to potential risks from legislation requiring companies to evaluate controls under Section404 of the Sarbanes-Oxley Act of 2002. While we believe that we currently have adequate internal control procedures in place, we are still exposed to potential risks from legislation requiring companies to evaluate controls under Section404a of the Sarbanes-Oxley Act of 2002.Under the supervision and with the participation of our management, we have evaluated our internal controls system in order to allow management to report on our internal controls, as required by Section404 of the Sarbanes-Oxley Act.We have performed the system and process evaluation and testing required in an effort to comply with the management certification requirements of Section404. As a result, we have incurred additional expenses and a diversion of management’s time.If we are not able to meet the requirements of Section404 in a timely manner or with adequate compliance, we might be subject to sanctions or investigation by regulatory authorities, such as the SEC. If we do not maintain proper disclosure controls and procedures, our ability to produce accurate and timely financial statements could be impaired which could adversely affect our business, operating results and financial condition. While the audit of our financial statements by our independent registered public accounting firm has included a consideration of internal control over financial reporting as a basis of designing audit procedures, the accounting firm has not considered internal controls over financial reporting for the purpose of expressing an opinion with respect to the effectiveness of our internal controls over financial reporting. If such an evaluation had been performed, material weaknesses or other control deficiencies may have been identified. In addition, material weaknesses and other control deficiencies may be identified when our management performs evaluations of internal controls in the future. Ensuring that we have adequate internal financial and accounting controls and procedures that allow us to produce accurate financial statements on a timely basis is costly and time-consuming and we are required to evaluate these controls frequently. Manufacturing internationally may create risks. There are many risks associated with international business. These risks include, but are not limited to, language barriers, fluctuations in currency exchange rates, political and economic instability, regulatory compliance difficulties, problems enforcing agreements and greater exposure of our intellectual property to markets where a high probability of unlawful appropriation may occur. A failure to mitigate any of these potential risks could damage our business. 9 Product liability and product warranty risks could adversely affect our operating results. We produce parts for commercial vehicles. Failure of our parts could give rise to product liability claims. We maintain insurance addressing the risk of product liability claims arising from bodily injury or property damage, but there can be no assurance that the insurance coverage will be adequate or will continue to be available on terms acceptable to us. We manufacture most of our parts to strict contractually-established standards and tolerances using customer manufacturing specifications. If we fail to meet the contractual requirements for a product, we may be subject to product warranty costs and claims. Product warranty costs are generally not insured. Our quarterly operating results are difficult to predict and may fluctuate significantly from period to period in the future. Our quarterly operating results are difficult to predict and may fluctuate significantly from period to period based on the seasonality of consumer spending and corresponding manufacturing trends in the United States and China. Furthermore, due to ever-fluctuating pricing on commodities, inputs and other raw materials and given the unpredictable economic climate, it is difficult to forecast with any amount of certainty our quarterly operating results.As a result, you may not be able to rely on period-to-period comparisons of our operating results as an indication of our future performance.Factors that are likely to cause our operating results to fluctuate, such as the seasonality of manufacturing spending, a deterioration of global economic conditions and potential changes to the regulation of the manufacturing industry in China and Mexico is discussed elsewhere in this report. Additionally, some of the products manufactured and distributed by the Company are seasonal in nature.If our revenues for a particular quarter are lower than we expect, we may be unable to reduce our operating expenses for that quarter by a corresponding amount, which would harm our operating results for that quarter relative to our operating results from other quarters. Our future acquisitions may expose us to potential risks and have an adverse effect on our ability to manage our business. Selective acquisitions will form a part of our strategy to further expand our business.If we are presented with appropriate opportunities, we may acquire additional businesses, services or products that are complementary to our core business.Our integration of the acquired entities into our business may not be successful and may not enable us to expand into new manufacturing platforms as successful as we expect.This would significantly affect the expected benefits of these acquisitions.Moreover, the integration of any future acquisitions will require significant attention from our management. The diversion of our management’s attention and any difficulties encountered in any integration process could have an adverse effect on our ability to manage our business.In addition, we may face challenges trying to integrate new operations, services and personnel with our existing operations. Future acquisitions may also expose us to other potential risks, including risks associated with unforeseen or hidden liabilities, the diversion of resources from our existing businesses and technologies, our inability to generate sufficient revenue to offset the costs, expenses of acquisitions and potential loss of, or harm to, relationships with employees and manufacturing clients as a result of our integration of new businesses and new regulations. In addition, we cannot assure you that we will be able to realize the benefits we anticipate from acquiring other companies or that we will not incur costs, including those relating to intangibles or goodwill, in excess of our projected costs for these transactions. The occurrence of any of these events could have a material and adverse effect on our ability to manage our business, our financial condition and our results of operations. 10 There may be unknown risks inherent in our acquisitions of companies which could result in a material adverse effect on our business. We will conduct due diligence with respect to any acquisition we undertake, but we may not be aware of all of the risks associated with any of the acquisitions.Any discovery of adverse information concerning any of these acquisitions could have a material adverse effect on our business, financial condition and results of operations. While we may be entitled to seek indemnification in certain circumstances, successfully asserting indemnification or enforcing such indemnification could be costly and time consuming or may not be successful at all. Failure to manage our growth could strain our management, operational and other resources and we may not be able to achieve anticipated levels of growth in the new networks and media platforms we hope to operate, either of which could materially and adversely affect our business and growth potential. We have been expanding, and plan to continue to expand, our operations in the United States, China and in Mexico.To manage our growth, we must develop and improve our existing administrative and operational systems and, our financial and management controls and further expand, train and manage our work force.As we continue this effort, we may incur substantial costs and expend substantial resources in connection with any such expansion due to, among other things, different technology standards, legal considerations and cultural differences.We may not be able to manage our current or future international operations effectively and efficiently or compete effectively in such markets.We cannot assure you that we will be able to efficiently or effectively manage the growth of our operations, recruit top talent and train our personnel.Any failure to efficiently manage our expansion may materially and adversely affect our business and future growth. We may need additional capital and we may not be able to obtain it, which could adversely affect our liquidity and financial position. We have relied on borrowings from individuals and companies with close ties to the Company for operating cash flows. While we believe that we will be able to continue to raise working capital from these sources for the foreseeable future, we cannot be assured that these sources of will continue to meet our working capital needs. In order to meet potential cash needs, we may be required to sell additional equity or issue debt securities.The potential sale of additional equity securities could result in additional dilution to our existing shareholders; however, the incurrence of indebtedness would result in increased debt service obligations and bind us to operating and financing covenants that would restrict our operations and liquidity. Our ability to obtain additional capital on acceptable terms is subject to a variety of uncertainties, including: investors’ perception of, and demand for, securities of alternative manufacturers; conditions of the United States and other capital markets in which we may seek to raise funds; and our future results of operations, financial condition and cash flows;. We cannot assure you that financing will be available in amounts or on terms acceptable to us, if at all. Any failure by us to raise additional funds on terms favorable to us could have a material adverse effect on our liquidity and financial condition. Unauthorized use of our intellectual property by third parties, and the expenses incurred in protecting our intellectual property rights, may adversely affect our business. 11 We regard our trade secrets and other intellectual property as critical to our success.Unauthorized use of the intellectual property used in our business may adversely affect our business and reputation. We have historically relied on a combination of trademark and copyright law, trade secret protection and restrictions on disclosure to protect our intellectual property rights.We enter into confidentiality and invention assignment agreements with all our employees.We cannot assure you that these confidentiality agreements will not be breached, that we will have adequate remedies for any breach, or that our proprietary technology will not otherwise become known to, or be independently developed by third parties. We may register in China the trademarks used in our business.We cannot assure you that any of our trademark applications will ultimately proceed to registration or will result in registration with scope adequate for our business. Some of our applications or registration may be successfully challenged or invalidated by others. If our trademark applications are not successful, we may have to use different marks for affected services or technologies, or enter into arrangements with any third parties who may have prior registrations, applications or rights, which might not be available on commercially reasonable terms, if at all. In addition, policing unauthorized use of our proprietary technology, trademarks and other intellectual property is difficult and expensive, and litigation may be necessary in the future to enforce our intellectual property rights.Future litigation could result in substantial costs and diversion of our resources, and could disrupt our business, as well as have a material adverse effect on our financial condition and results of operations. We face significant competition, and if we do not compete successfully against new and existing competitors, we may lose our market share, and our profitability may be adversely affected. We compete with other manufacturing companies in the United States and globally.We compete for manufacturing clients primarily on the basis of price, the range of services that we offer and our brand name.Increased competition could reduce our operating margins and profitability and result in a loss of market share.Some of our existing and potential competitors may have competitive advantages such as significantly greater financial, marketing or other resources, or exclusive arrangements with desirable clients and manufacturers, and others may successfully mimic and adopt our business model.Moreover, increased competition will provide clients additional manufacturing service alternatives, which could lead to lower prices and decreased revenues, profit margins and net income. We cannot assure you that we will be able to successfully compete against new or existing competitors. Our customers could decide to deal directly with the factories and manufacturers Our customers could decide to deal directly with the factories and manufacturers who produce their products, thus eliminating the need for our services in the process. RISKS RELATING TO REGULATION OF OUR BUSINESS AND TO OUR STRUCTURE We do not typically enter into written agreements with customers, as is standard in most of our lines of business, but this practice exposes us to litigation and ambiguity should a conflict or discrepancy arise. 12 We do not typically have written contracts with our customers.This practice is not unusual for the industry.The fact that we do not typically have written contracts with our customers is a risk because oral contracts are less easily enforced by courts of law. Contractual arrangements we have entered into may be subject to scrutiny by the tax authorities and a finding that we owe additional taxes or are ineligible for our tax exemption, or both, could substantially increase our taxes owed, and reduce our net income and the value of your investment. Under local law, arrangements and transactions among related parties may be subject to audit or challenge by the local tax authorities.If any of the transactions we have entered into with our distributor are found not to be on an arm’s-length basis, or to result in an unreasonable reduction in tax under local tax law, the tax authorities have the authority to disallow our tax savings, adjust the profits and losses of our respective entities and assess late payment interest and penalties.A finding by the tax authorities that we are ineligible for our tax exemptions, would substantially increase our taxes owed and reduce our net income and the value of your investment.As a result of this risk, you should evaluate our results of operations and financial condition without regard to these tax savings. Our business operations may be affected by legislative or regulatory changes. Changes in laws and regulations or the enactment of new laws and regulations governing placement or content of out-of-home manufacturing, our business licenses or otherwise affecting our business in China may materially and adversely affect our business prospects and results of operations.We are not certain how the local government will implement any regulation or how it may affect our ability to compete in the manufacturing industry in China.We are particularly concerned with any regulations that might give rise to possible trade issues between China and the United States, and the effects of those regulations on our business.Accordingly, we need to conduct due diligence as to any possible regulations that might arise and substantially affectour operations.Further, we need to make every effort to hedge against any government regulation which may materially alter our business model. RISKS RELATING TO BUSINESS IN CHINA AND MEXICO Much of our success is derived from our relationship and business dealings with manufacturing companies in China, and the majority of our products that we distribute and sell to our customers from these third party manufacturers in China, as well as the expansion of our metal manufacturing in Mexico.Accordingly, our business, financial condition, results of operations and prospects are subject, to a significant extent, to economic, political and legal developments in China and Mexico. The economic, political and social conditions, as well as governmental policies, could affect the financial markets in China and our liquidity and access to capital and our ability to operate our business. China’s economy differs from the economies of most countries in many respects, including the amount of government involvement, level of development, growth rate, control of foreign exchange, and allocation of resources.While China’s economy has experienced significant growth over the past, growth has been uneven, both geographically and among various sectors of the economy.The Chinese government has implemented various measures to encourage economic growth and guide the allocation of resources.Some of these measures benefit the overall Chinese economy, but may also have a negative effect on us.This may encourage foreign manufacturing companies with more experience, greater technological know-how and larger financial resources than we have to compete against us and limit the potential for our growth.Moreover, our financial condition and results of operations may be adversely affected by government control over capital investments or changes in tax regulations that are applicable to us. 13 China’s legal system embodies uncertainties which could limit the legal protections available to you and us. China’s legal system is a civil law system based on written statutes. The overall effect of legislation over the past 26years has significantly enhanced the protections afforded to various forms of foreign investment in China.However, these laws, regulations and legal requirements change frequently, and their interpretation and enforcement involve uncertainties. For example, we may have to resort to administrative and court proceedings to enforce the legal protection that we enjoy either by law or contract.However, since China’s administrative and court authorities have significant discretion in interpreting and implementing statutory and contractual terms, it may be more difficult to evaluate the outcome of administrative and court proceedings and the level of legal protection we enjoy than in more developed legal systems. For example, these uncertainties may impede our ability to enforce the contracts we have entered into. In addition, such uncertainties, including the inability to enforce our contracts, could materially and adversely affect our business and operation.In addition, intellectual property rights and confidentiality protections in China may not be as effective as in the United States or other countries.Accordingly, we cannot predict the effect of future developments in China’s legal system, particularly with regard to the manufacturing industry, including the promulgation of new laws, changes to existing laws or the interpretation or enforcement thereof, or the preemption of local regulations by national laws. These uncertainties could limit the legal protections available to us, including our ability to enforce our agreements with our suppliers. Properties in which we have interest in Mexico are subject to changes in governmental laws, regulations, economic conditions or shifts in political attitudes or stability in Mexico We lease real property and have manufacturing interests that are located in Mexico. Any changes in governmental laws, regulations, economic conditions or shifts in political attitudes are beyond our control and may adversely affect our business. Regulation of business operations in Mexico are extensive. Regulatory requirements to which we are subject in Mexico include certain permits that require periodic or annual renewal with governmental and regulatory authorities. We are required to comply with existing permit conditions. Although we believe that we are currently in full compliance with existing permit conditions, there are no assurances that applicable governmental and regulatory authorities will renew are permits as they expire or that any pending or future permit applications will be granted or that existing permits will be revoked. In the event that the required permits are not granted or renewed in a timely manner, or in the event that governmental and regulatory authorities determine that we are not compliance with existing permits, we may be forced to suspend operations in Mexico. Foreign currency fluctuations and inflationary pressures may have a negative impact on our financial condition and results of operations. Our operations in China and Mexico, subject us to foreign currency fluctuations and inflationary pressures which may adversely affect our financial position and results of operations. Since we report our results of operations and financial condition in U.S. dollars, fluctuations in foreign currencies relative to the U.S. dollar may impact our financial results. We do not currently have a hedging program to address foreign currency fluctuations. Any steps taken by us to address foreign currency fluctuations may not eliminate all adverse effects. 14 Governmental and regulatory corruption in Mexico could pose difficulties under the U.S. Foreign Corrupt Practices Act. We are subject to the U.S. Foreign Corrupt Practices Act which, among other things, prohibits U.S. companies from engaging in bribery of foreign officials. Mexico is the third largest trading partner of the United States. However, corruption permeates all levels of government and bribery is part of conducting business in Mexico. As a result, doing business in and with Mexico raises significant concerns for U.S. companies. Recent enforcement activity involving operations in Mexico present potential challenges for developing and implementing an effective Foreign Corrupt Practices Act compliance program so as to minimize the risk of violations. RISKS RELATED TO OUR COMMON STOCK Our stock is a penny stock.Trading of our stock may be restricted by the Securities and Exchange Commission’s penny stock regulations which may limit a stockholder’s ability to buy and sell our stock. Our stock is a penny stock.The Securities and Exchange Commission has adopted Rule 15g-9 which generally defines “penny stock” to be any equity security that has a market price of less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions.Our securities will be covered by the penny stock rules, which impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and “accredited investors”.The term “accredited investor” refers generally to institutions with assets in excess of $5,000,000 or individuals with a net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouse.The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the Securities and Exchange Commission which provides information about penny stocks and the nature and level of risks in the penny stock market.The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer’s account.The bid and offer quotations, and the broker-dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer’s confirmation.In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from these rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction.These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to these penny stock rules. Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities.We believe that the penny stock rules discourage investor interest in and limit the marketability of our common stock. 15 The Financial Industry Regulatory Authority, or FINRA, has adopted sales practice requirements which may also limit a stockholder’s ability to buy and sell our stock. In addition to the “penny stock” rules described above, FINRA has adopted rules that require, that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer.Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information.Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock and have an adverse effect on the market for our shares. Our common stock is illiquid and the price of our common stock may be negatively impacted by factors which are unrelated to our operations Our common stock currently trades on a limited basis on the OTC Bulletin Board.Trading of our stock through the OTC Bulletin Board is frequently thin and highly volatile.There is no assurance that a sufficient market will develop in our stock, in which case it could be difficult for shareholders to sell their stock.The market price of our common stock could fluctuate substantially due to a variety of factors, including market perception of our ability to achieve our planned growth, quarterly operating results of our competitors, trading volume in our common stock, changes in general conditions in the economy and the financial markets or other developments affecting our competitors or us. In addition, the stock market is subject to extreme price and volume fluctuations.This volatility has had a significant effect on the market price of securities issued by many companies for reasons unrelated to their operating performance and could have the same effect on our common stock. Concentration of stock ownership by Joseph Lu, our Chief Executive Officer,may prevent new investors from influencing significant corporate decisions. Joseph Lu and his family hold the vast majority of our issued and outstanding common stock. As a result, these shareholders will be able exercise control over all matters requiring shareholder approval, including the election of directors, amendments to our Articles of Incorporation and approval of major corporate transactions. We do not expect to declare any dividends in the foreseeable future. We do not anticipate declaring any cash dividends to holders of our common stock in the foreseeable future. Consequently, investors may need to rely on the sales of their common stock after price appreciation, which may never occur, as the only way to realize any future gains on their investment. ITEM 1B.UNRESOLVED STAFF COMMENTS There are no unresolved staff comments. ITEM 2.PROPERTIES Our corporate headquarters including all subsidiaries and warehousing facilities, except Powin Manufacturing and Powin Mexico, are located at 20THAve. Tualatin, OR 97062 under a lease with Powin Pacific Properties LLC, of which Joseph Lu is the controlling member and manager. The lease rate is $35,180 per month for approximately 70,000 square feet of office and warehouse space.The lease term is through June 30, 2021. 16 Our subsidiary, Powin Manufacturing, is located at 10005 S.W. Herman Road, Tualatin, OR 97062. This manufacturing facility was purchased by Powin Pacific Properties LLC in November 2009.The facility, totaling 38,623 square feet, is currently leased for $15,594 per month and the lease will expire October 31, 2014. In April 2014, the Company entered into an agreement providing the option for a 5 year renewal. Management expects to exercise this option and remain in the facility for the foreseeable future. On June 1, 2011, Powin Mexico entered into a ten-year lease withPowin Pacific Properties, LLCfor a facility in Saltillo Coahuila Mexico, which is used in metal manufacturing.This lease requires us to pay for all property taxes, utilities and facility maintenance and the monthly lease payments are $12,333. The lease term is through May 31, 2021. We believe these existing facilities are adequate for the foreseeable future and we have no plans to renovate or expand them. Each of the above leases is also discussed in this Report at Item 13, Related Party Transactions. ITEM 3.LEGAL PROCEEDINGS On March 13, 2013, Yang Ming Marine Transport Corporation (“Yang Ming”) filed an action in Washington County Circuit Court (Case No. C131895CV) for $20,000 in connection with an alleged breach by Powin Corporation of a liquidated damages clause in a shipping contract. The case was settled in February 2014 with Powin owing Yang Ming $15,000, due in three monthly installments beginning March 2014. ITEM 4.MINE SAFETY DISCLOSURES Not applicable PART II ITEM 5.MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS ANDISSUER PURCHASES OF EQUITY SECURITIES Our common stock is traded under the symbol “PWON.OB.”Our common stock has been trading since September 30, 2010.The following table sets forth the quarterly high and low sales prices of our common stock for the last two fiscal years, as adjusted for the 1 for 10 reverse effective October 17, 2013.Such prices are inter-dealer quotations without retail mark-ups, mark-downs or commissions, and may not represent actual transactions. Quarter ended March 31 June 30 September 30 December 31 Fiscal year Fiscal year 2014 High $ Low $ Fiscal year 2013 High $ Low $ 17 Our common stock is subject to Rule15g-9 of the Securities and Exchange Commission, known as the Penny Stock Rule which imposes requirements on broker/dealers who sell securities subject to the rule to persons other than established customers and accredited investors.For transactions covered by the rule, brokers/dealers must make a special suitability determination for purchasers of the securities and receive the purchaser's written agreement to the transaction prior to sale.The Securities and Exchange Commission also has rules that regulate broker/dealer practices in connection with transactions in "penny stocks." Penny stocks generally are equity securities with a price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in that security is provided by the exchange or system.The Penny Stock Rules requires a broker/dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document prepared by theSEC that provides information about penny stocks and the nature and level of risks in the penny stock market.The broker/dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker/dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer's account. The bid and offer quotations, and the broker/dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer's confirmation.These disclosure requirements have the effect of reducing the level of trading activity in the secondary market for our common stock. As a result of these rules, investors may find it difficult to sell their shares. As of March 23, 2015, our common stock was held by 427 shareholders of record with 16,243,839 shares of common stock issued and outstanding. See NOTE 9. CAPITAL STOCK (Part II, ITEM 8 of this report for information regarding shares issued to members of the board of directors as compensation for their services. There were no shares issued other than to these directors and no shares were repurchased during the periods presented. Dividend Policy We have not paid any cash dividends on our common stock.It is anticipated that our future earnings will be retained to finance our continuing development.The payment of any future dividends will be at the discretion of our board of directors and will depend upon, among other things, future earnings, any contractual restrictions, success of business activities, regulatory and corporate law requirements and our general financial condition. ITEM 6.SELECTED FINANCIAL DATA We are a smaller reporting company as defined by Rule 229.10(f)(1) and are not required to provide the information required by this Item. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following Management’s Discussion and Analysis (“MD&A”) in intended to help the reader understand the results of operations and financial condition of Powin Corporation as well as the factors that could affect our future financial condition and results of operation. This discussion and analysis should be read in conjunction with our consolidated financial statements and the notes thereto included in Part II ITEM 8 of this Form 10-K. 18 References to “Powin,” the “Company,” “we,” “our” and “us” refer to Powin Corporation and itswholly owned and majority-owned subsidiaries, unless the context specifically states otherwise. Basis of presentation Effective January 1, 2014, the Company reorganized and renamed certain segments and changed the methodology for allocating corporate overhead costs. The below table lists legal entities and corresponding business segments as defined in the 10-K compared to those described in previous filings. As described in this Form 10-K As described in previous filings Legal entity name Business segment name Legal entity name Business segment name Powin Corporation Holding company and Corporate Powin Corporation Holding company Powin Contract Manufacturing Corporation Contract manufacturing Powin Contract Manufacturing Corporation Contract manufacturing Powin Manufacturing Corporation Manufacturing Powin Manufacturing Corporation Manufacturing Powin Energy Corporation Energy Powin Energy Corporation Energy Powin Product and Service Corporation Product and service Powin Wooden Product Service, Inc. Warehousing (a) Channel Partner Program CPP (a) Powin Industries S.A. de C.V. Mexico Powin Industries S.A. de C.V. Mexico (a) Effective January 1, 2014, the business segments formerly known as Warehousing and CPP were combined into a legal entity that was renamed Powin Product and Service Corporation. The corresponding business segment is named Product and Service and currently has limited operations and no employees. Results of Operations The following table presents the Company’s revenues by business segment, for the years ended December 31, 2014 and 2013: Years ended December 31, $ Change % Change Revenue Contract manufacturing $ $ ) )% Manufacturing % Energy % Mexico ) % Product & Service ) % Consolidated $ $ ) )% 19 Consolidated net sales for the year ended December 31, 2014, decreased approximately $6.6 million or 36.8% from the same period of 2013. The decrease was substantially all in the contract manufacturing segment, which experienced a revenue decline of approximately $6.9 million or 56.0% compared to the first three quarters of 2013. The primary reason for the decrease was the loss of two customers that began purchasing directly from the manufacturers. On a sequential basis, Contract manufacturing revenues for the fourth quarter of 2014 were down $148,000 or 9.3% from the third quarter of 2014. Mexico sales decreased approximately $14,000 or 10% primary due to the truck parts sold to Daimler by Mexico last year were moved back to supply by Powin Manufacturing in 2014. Product and Service revenue decreased $529,000 or 97% as the Company phased out the legacy businesses within this segment. Manufacturing sales increased approximately $503,000 or 11% as the relationship with the segment’s primary customer, Daimler Trucks North America, improved during the year ended December 31, 2014 compare to the same period last year. The Energy sales increased approximately $418,000 or 204% primarily due to continued investment being made by the company in this segment’s sales and new product development. The Energy segment is finalizing its product offerings and expects to book orders in 2015. Consolidated operating expenses for the year ended December 31, 2014, increased approximately $1.2 million dollars or 19.2%, from $6.5 million in the same period of 2013 to $7.7 million.The increase is primarily in salaries and professional fees in Energy to prepare the segment for the launch of new products in 2014. For the year ended December 31, 2014, the Company had net loss of approximately $5.9 million or $0.36 per share, compared to net loss of approximately $5.9 million or $0.36 per share for the same period of 2013. As reported above the net loss increased is primarily due to increased operating expenses. 2015Outlook We expect 2015 to be a transitional year for Powin Corporation, withthe traditional manufacturing segment stabilized in 2014 and poised to returning to growth in 2015, andthe energy segment entering commercialization stage. In addition, we have established a new strategic direction for Powin Mexico factory and aligned its cost structure with the new strategy. We believe our investment made in the past several years in Powin Energy has paved a solid foundation for us in the fast growing energy storage market, with competitive products and a growing sales pipeline. For 2015, Powin management has identified following initiatives for each business segment. Powin OEM business revenue has stabilized in 2014 with no client attrition in the second half of 2014. OEM segment gross marginslightly improved in 2014 compared to 2013 due to a better mixture. In 2015, we have identified several new products to be growth drivers; including one product which is well received by customers shortly after its introduction to the market and for which Powin has exclusive manufacturing right. 20 Powin manufacturing business experienced a modest improvement in both top line and profitability in 2014 as we focused on key accounts, like Daimler Freightliner, in 2014. Entering 2015, we are investing in our sales force to seek additional key accounts. Our long term track record in operation and extensive experience in manufacturing with relentless focus on quality and cost are our key leverage to win new key accounts. 2014 was a busy year for Powin Energyas we focused on product research and development as well as getting strategic investment from outside investors. On August 7, 2014, the Company’s subsidiary Powin Energy Corporation (“Powin Energy”) signed a Share Subscription Agreement (“the Agreement”) for an investment of $25,000,000 from SF Suntech, Inc., a Delaware corporation (“SF Suntech”), a wholly-owned subsidiary of Shunfeng Photovoltaic International Limited (“Shunfeng”). Pursuant to the terms of the Agreement, $5,200,000 of the $25,000,000 will be used by Powin Energy to pay off a loan owing to the Company and the balance will be used by Powin Energy for working capital and other purposes. The Agreement also granted SF Suntech an option to acquire an additional 30% of Powin Energy for $37,500,000which options are exercisable within two years from the grant date. Pursuant to a related Shareholder Agreement, SF Suntech will appoint four directors from a seven-person board of Powin Energy upon completing the $25,000,000 investment. The Company will pay a 6% finder’s fee to an unrelated party in connection with this transaction. On January 15, 2015, the Company, Powin Energy and SF Suntech signed an amendment for the Agreement (“the Amendment”). The Amendment redefined the closing date to February 27, 2015. The amendment also redefined first deposit to be $3,000,000 and request second deposit of $2,000,000 to be deposited by January 16, 2015.SF Suntech made the $2,000,000 deposit on January 16, 2015 but did not make an additional payment by February 27th, 2015. Therefore, the above mentioned combined $5,000,000 payment to Powin Energy is forfeited to Powin Energy as liquidated damages per the terms of the January 15,2015 Amendment. Subsequently, SF Suntech wired additional $50,000 refundable (in the event of an extension agreement is not entered into by the parties) good faith deposit to Powin Energy’s new Wells Fargo bank account set up in conformance with SF Suntech’s instructions. SF Suntech has expressed a desire to invest $20,000,000 into Powin Energy on or before March 31,2015. The transaction has not closed as of the date of this report. Powin and Powin Energy expects to close the $20,000,000 investment by the end of March 2015. We expect Powin Energy to enter its commercialization stage in 2015 based on our existing sales pipeline. We have establisheda hardware research & development center in YangZhou China and a software development team in Taiwan. Both teams are fully ramped by the end of 2014 and executing well on their R&D roadmap. We expect several new products or functions to be released in 2015, to increase Powin Energy's competitiveness in the energy storage market. We expect to record revenue from commercial sales or leasing of Powin energy storage productsin the second half of 2015. Powin Mexico factory entered large scale manufacturing of gun safes in 2014, though its profit margin has not been satisfactory. We have promptly adjusted our strategy, shifting toward to seek more local contract manufacturing work in 2015. We believe the new strategy can leverage our factory's physical proximity to its local customers compared to vendors in China, while reducing our working capital pressure. Accordingly, we have adjusted Powin Mexico cost structure to reduce operating loss. In the meantime, we continue to work on improvement of our factory productivity with better utilization of manufacturing automation software and better training for workers. We expect Powin Mexico factory to substantially reduce its operating loss in 2015 compared to 2014. 21 Cash used in operating activities were approximately $2.73 million for the year ended December 31, 2014, compared to $2.94 million for the same period in 2013.The decrease of cash used in operating activities is mainly due to more increase in accrued payroll and other liabilities, more increase of accounts payable, less purchase of inventories, offset by decreased net income, more increase of accounts receivable,decrease in reserve for slow moving and obsolete inventories, decreased warrant expenses, and more increase of notes and other receivable. Cash used in investing activities was $24,000 and $318,000 during the years ended December 31, 2014 and 2013, respectively, as the Company has decreased non-critical capital expenditures and decreased acquisition of intangible assets during the year ended December 31, 2014. Net cash provided from financing activities was $2.55 million and $3.01 million during the years ended December 31, 2014 and 2013, respectively. The decrease is due to less proceeds from payables from related parties offset by decreased payments to line of credit. During the year ended December 31, 2014, the Company borrowed $2,288,967 from related parties for operating cash flows as follows: Date of borrowing Lender Due Date Interest rate Amount January 27, 2014 Danny Lu June 30, 2015 6% February 11, 2014 Peter Lu June 30, 2015 6% February 24, 2014 Danny Lu July 31, 2015 6% March 28, 2014 Peter Lu June 30, 2015 6% March 28, 2014 Danny Lu June 30, 2015 6% April 29, 2014 Lu Pacific Properties, LLC July 31, 2015 6% May 14, 2014 Joseph Lu June 30, 2015 6% June11, 2014 Joseph Lu June 30, 2015 6% $ 70,492 June 25, 2014 Joseph Lu June 30, 2015 6% August 4, 2014 Danny Lu June 30, 2015 6% August 4, 2014 Peter Lu June 30, 2015 6% August 15, 2014 Danny Lu June 30, 2015 6% August 15, 2014 Peter Lu June 30, 2015 6% August 29, 2014 Lu Pacific Properties, LLC June 30, 2015 6% December 29, 2014 Joseph Lu June 30, 2015 6% The Company’s management does not believe the current cash and cash flow from operations will be sufficient to meet anticipated cash needs, including cash for working capital and capital expenditures in the foreseeable future. The Company will likely require additional cash resources that will require the Company to sell additional equity securities or debt securities. The sale of convertible debt securities or additional equity securities could result in additional dilution to the company’s stockholders. The incurrence of additional indebtedness would result in increased debt service obligations and could result in operating and financing covenants that would restrict our operations and liquidity. 22 The Company’s ability to obtain additional capital on acceptable terms is subject to a variety of uncertainties including: investors’ perception of, and demand for, securities of alternative manufacturing companies; conditions of the United States and other capital markets in which we may seek to raise funds; and future results of operations, financial condition and cash flow.Therefore, the Company’s management cannot assure that financing will be available in amounts or on terms acceptable to the Company, if at all.Any failure by the Company’s management to raise additional funds on terms favorable to the Company could have a material adverse effect on the Company’s liquidity and financial condition. Critical Accounting Policies Our significant accounting policies are summarized in Note 1 of our consolidated financial statements.While all these significant accounting policies impact our financial condition and results of operations, we view certain of these policies as critical.Policies determined to be critical are those policies that have the most significant impact on our financial statements and require management to use a greater degree of judgment and estimates.Actual results may differ from those estimates.Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause effect on our consolidated results of operations, financial position or liquidity for the periods presented in this report. Off Balance Sheet Arrangements We have no off-balance sheet arrangements. Recently Adopted Accounting Pronouncements Please see Note 1of our consolidated financial statements that describe the impact, if any, from the adoption of Recent Accounting Pronouncements. ITEM 7A.QUANTITATIVE AND QUALITIATIVE DISCLOSURES ABOUT MARKET RISK We are a smaller reporting company, as defined by Rule 229.10(f)(1) and are not required to provide the information required by this Item. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The Company’s consolidated financial statements are stated in United States dollars and are prepared in accordance with United States generally accepted accounting principles. It is the opinion of management that the audited consolidated financial statements for the calendar years ended December 31, 2014 and 2013 include all adjustments necessary in order to ensure that the audited consolidated financial statements are not misleading. The following financial statements are filed as part of this annual report: 23 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Powin Corporation We have audited the accompanying consolidated balance sheets of Powin Corporation (the "Company"), as of December 31, 2014 and 2013, and the related consolidated statements of operations, comprehensive loss, stockholders'deficitand cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits include consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. Our audits include examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. Our audits also include assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company as of December 31, 2014 and 2013, and the consolidated results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements are presented assuming the Company will continue as a going concern. As more fully described in note 2 to the consolidated financial statements, the Company had net losses of $5.9 million in 2014 and $5.9 million in 2013 and cash used in operations of $2.7 million and $2.9 million, respectively. These conditions, among others, raise substantial doubt about its ability to continue as a going concern. Management’s plans to address these conditions are also set forth in note 2 to the consolidated financial statements. The accompanying consolidated financial statements do not include any adjustments which might be necessary if the Company is unable to continue as a going concern. /s/ Anton & Chia, LLP Newport Beach, California March 23, 2015 24 POWIN CORPORATION CONSOLIDATED BALANCE SHEETS December 31, Assets Current Assets Cash $ $ Accounts receivable, net Notes and other receivables, net Inventories, net Prepaid expenses and deposits Total current assets Property and equipment, net Intangible assets, net Total assets $ $ Liabilities and shareholders' deficit Current Liabilities Accounts payable $ $ Accrued payroll and other accrued liabilities Notes payables and current portion of long-term debt Payable to related parties - current Total current liabilities Non-Current Liabilities Notes payables and long-term debt - non current Total non-current Liabilities Total liabilities Stockholders' deficit Preferred stock, $100 face value, 25,000,000 shares Authorized; 9,102 and 8,084 shares issued and outstanding, respectively Common stock, $0.001 par value, 575,000,000 shares Authorized; 16,243,839 and 16,232,755 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total Powin Corporation stockholders' deficit ) ) Non-controlling interest ) ) Total liabilities and shareholders' deficit $ $ The accompanying notes are an integral part of these consolidated financial statements 25 POWIN CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS Years ended December 31, Net sales $ $ Cost of sales Gross profit Operating expenses Loss from operations ) ) Other income (expense) Other income Interest expense ) ) Loss on sales of assets ) - Other expenses - ) Other expenses ) ) Loss before income taxes ) ) Provision for income taxes - Net loss ) ) Net loss attributable to non-controlling interest in subsidiaries ) ) Net loss attributable to Powin Corporation ) ) Loss per share: Basic $ ) $ ) Diluted $ ) $ ) Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements 26 POWIN CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS Years ended December 31, Net loss ) ) Other comprehensive loss Foreign currency translation adjustment ) ) Comprehensive loss ) ) Comprehensive loss attributable to non-controlling interest in subsidiaries ) ) Comprehensive loss attributable to Powin Corporation ) ) The accompanying notes are an integral part of these consolidated financial statements POWIN CORPORATION CONSOLIDATED STATEMENTS OF STOCKHOLDERS' DEFICIT Preferred Preferred Common Common Additional Accumulated Accumulated Total Powin Corporation Minority Total Powin Corporation Shares Shares Stock Stock Paid-in Other Comp. Deficit Stockholders' Interest in Shareholders' Deficit and $ Amount Shares $ Amount Capital Income Equity Subsidiary Minority Interest Balance at 12/31/2012 $ ) $ ) $ $ ) $ Preferred dividends declared - - ) - Stock option comp expense - Shares issued for services - - 8 - Warrant Issuance - Foreign currency translation - ) - ) ) ) Net loss - ) Balance at 12/31/2013 $ ) $ ) $ ) $ ) $ ) Preferred dividends declared - - ) - 10:1 reverse split rounding - - 84 - Stock option comp expense - Shares issued for services - - 11 - - - Foreign currency translation - ) - ) ) ) Net loss - ) Balance at 12/31/2014 $ ) $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements 27 POWIN CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS Years ended December 31, OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization Reserve for slow moving and obsolete inventory Share based compensation Warrants expenses - Loss on disposal of equipment - Provision for (recovery of) doubtful accounts receivable ) Provision for doubtful other receivable Provision for income tax - Changes in operating assets and liabilities Accounts receivable ) Notes and other receivables ) Inventories ) ) Prepaid expenses and deposits ) Accounts payable ) Accrued payroll and other liabilities Net cash used in operating activities ) ) INVESTING ACTIVITIES Acquisition of intangible assets ) ) Capital expenditures ) ) Total cash used in investing activities ) ) FINANCING ACTIVITIES Net repayments under line-of-credit - ) Proceeds from notes payables and debt - Repayments to notes payables and debt ) ) Net proceeds from payable to related parties Net cash provided by financing activities Impact of foreign exchange on cash ) ) Net decrease in cash ) ) Cash at beginning of period Cash at end of period $ $ SUPPLEMENTAL DISCLOURSE OF CASH FLOW INFORMATION Interest paid $ $ Income taxes paid $ $ The accompanying notes are an integral part of these consolidated financial statements 28 POWIN CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Summary of Significant Accounting Policies Basis of preparation The accompanying consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”). Principles of consolidation The accompanying consolidated financial statements include the accounts of Powin Corporation and its subsidiaries.All intercompany transactions and balances have been eliminated.Equity investments through which the Company exercises significant influence over but does not control the investee and is not the primary beneficiary of the investee’s activities are accounted for using the equity method. Investments through which the Company is not able to exercise significant influence over the investee are accounted for under the cost method. Foreign currencies Assets and liabilities recorded in foreign currencies are translated to U.S. dollars at the exchange rate on the balance sheet date. Revenue and expenses are translated to U.S. dollars at average rates of exchange prevailing during the year. Translation adjustments resulting from this process are recorded to other comprehensive income (“OCI”). Use of estimates The preparation of consolidated financial statements in accordance with GAAP requires the use of management’s estimates. These estimates are subjective in nature and involve judgments that affect the reported amounts of assets and liabilities, and the reported amounts of revenues and expenses during the periods presented. Actual results could differ from those estimates. Revenue recognition The Company recognizes revenue when persuasive evidence of an arrangement exists, the service is performed or delivery has occurred, the price is fixed or determinable, and collectability is probable. For product shipped directly from the Company’s warehouse or manufactured by the Company in the United States and then shipped to the customer, revenue is recognized at time of shipment as it is determined that ownership and title has passed to the customer at shipment and revenue is recognized.Amounts billed to customers for freight and shipping are classified as revenue. 29 Products imported from China and shipped directly to the customer may be either FOB Port of Origin or FOB Shipping Destination United States.If the product is shipped FOB Port of Origin revenue is recognized at time of delivery to the Company’s representative in China, when the proper bills-of-lading have been signed by the customer’s agent and ownership passed to the customer.For product shipped FOB Shipping Destination U.S., revenue is recognized when product is off-loaded at the United States Port of Entry and delivered to the customer, when all delivery documents have been signed by the receiving customer, and ownership has passed to the customer. For orders placed requiring customized manufacturing, the Company requires the customer to issue its signed purchase order with documentation identifying the specifics of the product to be manufactured. Revenue is recognized on customized manufactured products upon delivery of the product.If the customer cancels the purchase order after the manufacturing process has begun, the Company invoices the customer for any manufacturing costs incurred and revenue is recognized.Orders canceled after delivery has occurred are fully invoiced to the customer and revenue is recognized, provided all other revenue recognition criteria are met. Cost of goods sold Cost of goods sold includes cost of inventory sold during the period, net of discounts and allowances, freight and shipping costs, warranty and rework costs, and sales tax. Advertising The Company expenses the cost of advertising as incurred.For the years ended December 31, 2014 and 2013, the amount charged to advertising expense was $43,140 and $36,408, respectively. Research and development Research and development expenses include payroll, employee benefits, stock-based compensation expense, and other headcount-related expenses associated with product development. Research and development expenses also include third-party development and programming costs, localization costs incurred to translate software for international markets, and the amortization of purchased software code and services content. Such costs related to software development are included in research and development expense until the point that technological feasibility is reached, which for our software products, is generally shortly before the products are released to manufacturing. Once technological feasibility is reached, such costs are capitalized and amortized to cost of revenue over the estimated lives of the products. Loss Per Share Basic loss per share is based on the weighted-average effect of all common shares issued and outstanding, and is calculated by dividing net loss by the weighted-average shares outstanding during the year.Diluted loss per share is calculated by dividing net income by the weighted-average number of common shares used in the basic loss per share calculation plus the number of common shares that would be issued assuming exercise or conversion of all potentially dilutive common shares outstanding.The Company excludes equity instruments from the calculation of diluted earnings per share if the effect of including such instruments is antidilutive.Please refer to Note 6 for further discussion. 30 Comprehensive loss Comprehensive loss is defined to include all changes in equity except those resulting from investments by owners and distributions to owners. Among other disclosures, ASC 220, Comprehensive loss requires that all items that are required to be recognized under current accounting standards as components of comprehensive loss be reported in a financial statement that is displayed with the same prominence as other financial statements. For the years presented, the Company’s comprehensive loss includes net loss and foreign currency translation adjustments and is presented in the consolidated statements of comprehensive loss. On January 1, 2012, we adopted Financial Accounting Standards Board (FASB) Accounting Standards Update (ASU) 2011-05, an amendment to Accounting Standards Codification (ASC) 220, Comprehensive Income. ASU 2011-05 introduces a new statement, the Consolidated Statement of Comprehensive Income (Loss), which begins with net income (loss) and adds or deducts other recognized changes in assets and liabilities that are not included in net earnings, but are reported directly to equity, under U.S. GAAP. For example, unrealized changes in currency translation adjustments are included in the measure of comprehensive loss but are excluded from net loss. The amendments became effective beginning with the first quarter 2012 financial statements. The amendments affect only the display of those components of equity categorized as other comprehensive loss and do not change existing recognition and measurement requirements that determine net loss. Cash and cash equivalents The Company considers all highly liquid investments with maturity of three months or less to be cash equivalents. The cash deposits in U.S. financial institutions exceed the amounts insured by the U.S. government. The standard insurance amount is $250,000 per depositor, per insured bank. Non-performance by these institutions could expose the Company to losses for amounts in excess of insured balances. The Company deposits its cash with major financial institutions and may at times exceed the federally insured limit of $250,000.At December 31, 2014 and December 31, 2013, the Company’s bank balances exceeded insured balances by $0 and $161,774, respectively. The Company believes that the risk of loss is minimal. To date, the Company has not experienced any losses related to cash deposits with financial institutions.At December 31, 2014 and December 31, 2013, the Company had no cash equivalents. Accounts receivable Accounts receivable are carried at their estimated collectible amounts.Credit is generally extended on a short-term basis; thus, accounts receivable do not bear interest.Accounts receivable are periodically evaluated for collectability based on past credit history with customers and their current financial condition.Balances outstanding after management has used reasonable collection efforts are written off through a charge to the valuation allowance and a credit to trade accounts receivable.Bad debt expense (loss recovery) for the years ended December 31, 2014 and 2013 was $18,384 and $(135,867), respectively. Inventories Inventories consist of parts and equipment including electronic parts and components, furniture, rubber products, plastic products and exercise equipment.Inventory is valued at the lower of cost (first-in, first-out method) or market.The Company capitalizes applicable direct and indirect costs incurred in the Company’s manufacturing operations to bring its products to a sellable state.For the years ended December 31, 2014 and 2013, the Company recorded a provision for inventory obsolescence of$101,745 and $635,098, respectively, which is included in cost of sales. The components of inventories were as follows: 31 December 31, 2014 December 31, 2013 Raw materials $ $ Work in progress Finished goods Reserve for slow moving and obsolete inventory ) $ ) Inventories, net $ $ Property and Equipment Property and equipment are carried at cost less accumulated depreciation and amortization.For financial reporting and income tax purposes, the costs of property and equipment are depreciated and amortized over the assets estimated useful lives, using principally the straight-line method for financial reporting purposes and an accelerated method for income tax purposes.Costs associated with repair and maintenance of property and equipment are expensed as incurred.Changes in circumstances, such as technological advances, changes to the Company’s business model or capital strategy could result in actual useful lives differing from the Company’s estimates.In those cases where the Company determines that the useful life of property and equipment should be shortened, the Company would depreciate the asset over its revised remaining useful life thereby increasing depreciation expense. The Company depreciates property and equipment over the following estimated useful lives: Manufacturing equipment 7-15 years Leasehold improvements 39 years Office equipment and computers 3-5 years Autos 5-7 years The Company reviews the carrying value of property, and equipment for impairment whenever events and circumstances indicate that the carrying value of an asset may not be recoverable from the estimated future cash flows expected to result from its use and eventual disposition. In cases where undiscounted expected future cash flows are less than the carrying value, an impairment loss is recognized equal to an amount by which the carrying value exceeds the fair value of assets. The factors considered by management in performing this assessment include current operating results, trends and prospects, the manner in which the property is used, and the effects of obsolescence, demand, competition and other economic factors. Based on this assessment, no impairment expenses for property, and equipment was recorded in operating expenses during the years ended December 31, 2014 and 2013. 32 Intangible Assets All of our intangible assets are subject to amortization and are amortized using the straight-line method over their estimated period of benefit, ranging from 3 to 5 years. We evaluate the recoverability of intangible assets periodically by taking into account events or circumstances that may warrant revised estimates of useful lives or that indicate the asset may be impaired. Non-controlling interest Non-controlling interests in our subsidiary is recorded as a component of our equity, separate from the Company’s equity. Purchase or sales of equity interests that do not result in a change of control are accounted for as equity transactions. Results of operations attributable to the non-controlling interest are included in our consolidated results of operations and, upon loss of control, the interest sold, as well as interest retained, if any, will be reported at fair value with any gain or loss recognized in earnings. Income taxes Deferred tax assets and liabilities are recorded based on the difference between the financial statement and tax basis of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse.The Company calculates a provision for income taxes using the asset and liability method, under which deferred tax assets and liabilities are recognized by identifying the temporary differences arising from the different treatment of items for tax and accounting purposes.In determining the future tax consequences of events that have been recognized in the consolidated financial statements or tax returns, judgment and interpretation of statutes is required.Additionally, the Company uses tax planning strategies as a part of its tax compliance program.Judgments and interpretation of statutes are inherent in this process. The accounting guidance for uncertainties in income tax prescribes a comprehensive model for the financial statement recognition, measurement, presentation, and disclosure of uncertain tax positions taken or expected to be taken in income tax returns. The Company recognizes a tax benefit from an uncertain tax position in the consolidated financial statements only when it is more likely than not that the position will be sustained upon examination, including resolution of any related appeals or litigation processes, based on the technical merits and a consideration of the relevant taxing authority’s widely understood administrative practices and precedents. Prior to July 8, 2008, the Company had elected under the Internal Revenue Code to be taxed as an S Corporation.In lieu of corporation income taxes, the stockholder of an S Corporation is taxed on his proportionate share of the Company’s taxable income.Due to the merger on July 8, 2008, the Company is now subject to Federal income tax. Fair Value Measurements The fair value accounting guidance defines fair value as “the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.”The definition is based on an exit price rather than an entry price, regardless of whether the entity plans to hold or sell the asset.This guidance also establishes a fair value hierarchy to prioritize inputs used in measuring fair value as follows: 33 • Level 1:Observable inputs such as quoted prices in active markets; • Level 2:Inputs, other than quoted prices in active markets, that are observable either directly or indirectly; and • Level 3:Unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumptions. The carrying value of the Company’s equipment borrowing and short term line of credit borrowing at December 31, 2014 and 2013, is considered to approximate fair market value, as the interest rates of these instruments are based predominantly on variable reference rates.The carrying value of accounts receivable, trade payables and accrued liabilities approximates the fair value due to their short-term maturities. Stock-Based Compensation The Company measures stock-based compensation expense for all share-based awards granted to employees based on the estimated fair value of those awards at grant-date under ASC 718.The cost of restricted stock awards is determined using the fair market value of our common stock on the date of grant.The fair values of stock option awards are estimated using a Black-Scholes valuation model.The compensation costs are recognized net of any estimated forfeitures on a straight-line basis over the employee requisite service period.Forfeiture rates are estimated at grant-date based on historical experience and adjusted in subsequent periods for any differences in actual forfeitures from those estimates. Reclassifications Certain prior year amounts have been reclassified to conform to the current year presentation. These reclassifications have no impact on our consolidated net earnings, financial position or cash flows. Recently Issued Accounting Pronouncements –Not Adopted The FASB has issued Accounting Standards Update (ASU) No. 2014-15, Presentation of Financial Statements—Going Concern (Subtopic 205-40): Disclosure of Uncertainties about an Entity’s Ability to Continue as a Going Concern. ASU 2014-15 is intended to define management’s responsibility to evaluate whether there is substantial doubt about an organization’s ability to continue as a going concern and to provide related footnote disclosures. Under Generally Accepted Accounting Principles (GAAP), financial statements are prepared under the presumption that the reporting organization will continue to operate as a going concern, except in limited circumstances. Financial reporting under this presumption is commonly referred to as the going concern basis of accounting. The going concern basis of accounting is critical to financial reporting because it establishes the fundamental basis for measuring and classifying assets and liabilities. Currently, GAAP lacks guidance about management’s responsibility to evaluate whether there is substantial doubt about the organization’s ability to continue as a going concern or to provide related footnote disclosures. This ASU provides guidance to an organization’s management, with principles and definitions that are intended to reduce diversity in the timing and content of disclosures that are commonly provided by organizations today in the financial statement footnotes. 34 The amendments are effective for annual periods ending after December 15, 2016, and interim periods within annual periods beginning after December 15, 2016. Early application is permitted for annual or interim reporting periods for which the financial statements have not previously been issued. The FASB and IASB (the Boards) have issued converged standards on revenue recognition. Specifically, the Boards have issued the following documents: · FASB Accounting Standards Update (ASU) No. 2014-09, Revenue from Contracts with Customers: Topic 606; and · IFRS 15, Revenue from Contracts with Customers. The issuance of these documents completes the joint effort by the Boards to improve financial reporting by creating common revenue recognition guidance for U.S. GAAP and IFRS. ASU 2014-09 affects any entity using U.S. GAAP that either enters into contracts with customers to transfer goods or services or enters into contracts for the transfer of nonfinancial assets unless those contracts are within the scope of other standards (e.g., insurance contracts or lease contracts). This ASU will supersede the revenue recognition requirements in Topic 605, Revenue Recognition, and most industry-specific guidance. This ASU also supersedes some cost guidance included in Subtopic 605-35, Revenue Recognition—Construction-Type and Production-Type Contracts. In addition, the existing requirements for the recognition of a gain or loss on the transfer of nonfinancial assets that are not in a contract with a customer (e.g., assets within the scope of Topic 360, Property, Plant, and Equipment, and intangible assets within the scope of Topic 350, Intangibles—Goodwill and Other) are amended to be consistent with the guidance on recognition and measurement (including the constraint on revenue) in this ASU. The core principle of the guidance is that an entity should recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. To achieve that core principle, an entity should apply the following steps: · Step 1: Identify the contract(s) with a customer. · Step 2: Identify the performance obligations in the contract. · Step 3: Determine the transaction price. · Step 4: Allocate the transaction price to the performance obligations in the contract. · Step 5: Recognize revenue when (or as) the entity satisfies a performance obligation. For a public entity, the amendments in this ASU are effective for annual reporting periods beginning after December 15, 2016, including interim periods within that reporting period. Early application is not permitted. Segment reporting ASC 280, Segment Reporting, formerly known as Statement of Financial Accounting Standards No. 131, Disclosure about Segments of an Enterprise and Related Information, requires use of the “management approach” model for segment reporting. Under this model, segment reporting is consistent with the manner that the Company’s management organizes segments within the company for making operating decisions and assessing performance. Reportable segments are based on products and services, geography, legal structure, management structure or any other manner in which management disaggregates a company. 35 Note 2:Going concern The Company sustained operating losses during the years ended December 31, 2014 and 2013 and incurred negative cash flows from operations in those same periods. The Company’s continuation as a going concern is dependent on its ability to generate sufficient cash flows from operations to meet its obligations and/or obtain additional financing, as may be required. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern; however, the above condition raises substantial doubt about the Company’s ability to do so. The consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result should the Company be unable to continue as a going concern. Note 3:Notes and other receivables Notes and other receivables consist of the following: Year ended December 31, VAT receivable, Mexico $ $ Notes receivable from third parties Federal and state income tax refunds due Other Reserve for uncollectible VAT receivable ) ) Notes and other receivables, net $ $ The Company has fully reserved for its Mexico VAT tax receivable as there is no expectation of collection. The agreement for the notes receivable from third parties is extended to due on or before August 31, 2015. Note 4:Inventories The components of inventories were as follows: Year ended December 31, Raw materials $ $ Work in progress Finished goods Reserve for slow moving and obsolete inventory ) ) Inventories, net $ $ 36 Note 5:Property and equipment The components of property and equipment were as follows: Year ended December 31, Equipment $ $ Leasehold improvements Computers Vehicles Furniture and fixtures Accumulation depreciation ) ) Property and equipment - net $ $ For the years ended December 31, 2014 and 2013, depreciation and amortization of property and equipment amounted $518,919 and $579,016, respectively. Note 6: Loss per share Basic loss per share is based on the weighted-average effect of all common shares issued and outstanding, and is calculated by dividing net loss by the weighted-average shares outstanding during the year.Diluted loss per share is calculated by dividing net income by the weighted-average number of common shares used in the basic loss per share calculation plus the number of common shares that would be issued assuming exercise or conversion of all potentially dilutive common shares outstanding.The Company excludes equity instruments from the calculation of diluted earnings per share if the effect of including such instruments is antidilutive. The components of basic and diluted loss per share are as follows: For the years ended December 31, Net loss attributable to common shareholders(A) $ ) $ ) Less preferred share dividends ) ) Net loss available to common shareholders (B) ) ) Weighted average outstanding shares of common stock (C) Dilutive effect of securities - - Common stock and common stock equivalents (D) Loss per share Basic (A/D) $ ) $ ) Diluted (B/D) $ ) $ ) 37 For the years ended December 31, 2014 and 2013, the effect of warrants, stock options and convertible preferred stock are excluded from loss per share because their impact is considered to be anti-dilutive. Note 7: Notes Payable and Long Term Debt Due to the extension of the promissory notes, the current and non-current portions has been reclassified on December 31, 2013. The total carrying value of notes payables and long-term debt, including current and long-term portions, was as follows: December 31, 2014 December 31, 2013 Current Non Current Non Current Current Equipment loan starting September 20, 2011, dueSeptember 21, 2016, with 3.05% interest rate,with no collateral,fully paid back on August 29, 2014 $
